                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PEOPLE OF THE STATE OF                              Case No. 18-cv-02964-JD
                                         CALIFORNIA,
                                   7                     Plaintiff,                          ORDER DENYING RULE 60 MOTION
                                   8                                                         FOR RELIEF
                                                  v.
                                   9                                                         Re: Dkt. No. 14
                                         RICHARD WARREN BOHN,
                                  10                     Defendant.
                                  11

                                  12          Defendant Richard Bohn filed a motion seeking relief under Federal Rule of Civil
Northern District of California
 United States District Court




                                  13   Procedure 60 from the Court’s order remanding this criminal cockfighting case to the Superior

                                  14   Court of California for the County of Santa Clara. Dkt. No. 14. Bohn claims that he “never

                                  15   received” Magistrate Judge Cousins’ report and recommendation which the Court adopted, but a

                                  16   certificate of service, Dkt. No. 3-2, evidences that a copy was mailed to him at his correct address.

                                  17   Moreover, Bohn was obviously aware of the report and recommendation by September 12, 2018,

                                  18   at the latest, but it appears he did not take steps to obtain a copy of the report by, for example,

                                  19   coming in person to the Clerk’s Office or visiting the Court’s public access website,

                                  20   http://www.pacer.gov.

                                  21          Bohn’s argument that the “magistrate’s report and recommendation is void for being done

                                  22   without consent,” Dkt. No. 14 at 2, is wrong as a matter of law. Bohn’s consent was not needed

                                  23   for Magistrate Judge Cousins’ report and recommendation, which the Court previously found --

                                  24   and continues to find -- as well-reasoned. Bohn’s motion is denied.

                                  25          IT IS SO ORDERED.

                                  26   Dated: September 16, 2019

                                  27
                                                                                                      JAMES DONATO
                                  28                                                                  United States District Judge
